1 88 TAYLOR, J.,
dissenting:
The Oklahoma Sex Offender Registry Act is a civil registration provision that reflects the public record and serves to inform citizens of important public information. The legislature clearly intended this to have retroactive application. The Act is a civil, non-punitive, noneriminal regulatory program that does not violate any ex post facto concerns when applied retroactively. Smith v. Doe, 538 U.S. 84, 123 S.Ct. 1140, Connecticut DPS v. Doe, 538 U.S. 1, 123 S.Ct. 1160. This registration list is not punishment. It is a convenient uniform reflection of the public record. It is one of the many, many unpleasant lifetime civil consequences of being con-vieted of a felony. The public's right to have this information trumps the discomfort and inconvenience caused to the convicted sex offender.